DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claims 9 and 10 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 9 recites the limitation "the second inlet" in line 36.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 10, 13 and 21 depend from claim 9 and do not fix its deficiency and are therefore also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 7988417) in view of Corcoran (US 2016/0024936) and in further view of Yamarik (US 4278400).
Regarding claim 9, Liang teaches an airfoil (Fig 6) for a rotor blade (Fig 4) in a gas turbine engine (Col 1, lines 6-7), comprising: 
a first side wall (Fig 4); 
a second side wall (Fig 4) joined to the first side wall at a leading edge (Fig 4) and a trailing edge (Fig 4), the first and second side walls extending in a radial outward direction (Fig 6) from a base (shown below in annotated Fig 6) coupled to an airfoil platform (shown below in annotated Fig 6); 
a tip cap (shown below in annotated Fig 6) extending between the first and second side walls such that the tip cap and at least portions of the first and second side walls form a blade tip (Fig 6); and 
an internal cooling system (Fig 6) arranged within the first and second side walls configured to direct cooling air from one or more source passages (shown below in annotated Fig 6), through the airfoil, and out of the airfoil, the one or more source passages including at least a first source passage (shown below in annotated Fig 6), a second source passage (shown below in annotated Fig 6) and a third source passage (shown below in annotated Fig 6), the cooling air received at a first source inlet of the first source passage (Fig 6, inlet to first source passage), a second source inlet (Fig , inlet to second source passage) of the second source passage and a third source inlet (Fig 6, inlet to third source passage) of the third source passage,
wherein the internal cooling system includes a leading edge cooling circuit (shown below in annotated Fig 6 as LE1 and LE2), a central cooling circuit (23, 24, 25, 26), and a trailing edge cooling circuit (shown below in annotated Fig 6 as 28, TE2, and TE3), the internal cooling system further 
wherein the leading edge cooling circuit, the central cooling circuit, and the trailing edge cooling circuit are formed by a plurality of internal passages (Fig 6) fluidly coupled to the one or more source passages, and wherein each of the internal passages within the leading edge cooling circuit, the central cooling circuit, and the trailing edge cooling circuit is bounded in the radial outward direction with a surface (shown below in annotated Fig 6) that has at least one escape hole (shown below in annotated Fig 6) and the leading edge cooling circuit includes:
a first leading radial passage (LE1) extending in the radial outward direction and at least partially defined by a first radial wall in a chordwise aft direction (shown below in annotated Fig 6 as LW1), the tip cap in the radial outward direction (Fig 6), the first leading radial passage fluidly coupled to the first source passage (Fig 6);
a second radial wall (shown below in annotated Fig 6 as LW2) in a chordwise forward direction (Fig 6); and a second leading radial passage (LE2) at least partially defined by the leading edge in the chordwise forward direction (Fig 6), the tip cap in the radial outward direction (Fig 6), and the second radial wall in the chordwise aft direction (Fig 6), and 
wherein the second radial wall includes a plurality of cooling holes (shown below in annotated Fig 6 as LEC) that fluidly couple the first leading radial passage to the second leading radial passage and the tip slots in the 
the central cooling circuit includes: 
a first central radial passage (23, 24, 25) to direct the cooling air received by the central cooling circuit from the second inlet of the second source passage in the radial outward direction (Fig 6), and wherein the first central radial passage is bounded in the radial outward direction by the tip cap such that at least a first portion of the cooling air in the first central radial passage flows in the radial outward direction through the tip slots in the blade tip as the at least one escape hole (Fig 6), and
the trailing edge cooling circuit includes: 
a first radial passage (28) extending in the radial outward direction and being formed by a first trailing radial wall in the chordwise forward direction (shown below in annotated Fig 6 as TW1) and a second trailing radial wall (shown below in annotated Fig 6 as TW2) in the chordwise aft direction (Fig 6), the first radial passage fluidly coupled to the third source passage (Fig 6);
a trailing edge chamber (TE2 and TE3) being formed by the second trailing radial wall in the chordwise forward direction and the trailing edge in the chordwise aft direction (Fig 6), the second radial wall defining holes (shown below in annotated Fig 6 as TEH) that fluidly couple the first radial passage to the trailing edge chamber, and
wherein the trailing edge chamber is fluidly coupled to the trailing edge slots and is bounded in the radial outward direction by the tip cap such that at least a portion of the tip slots form the at least one escape hole for the trailing edge chamber (Fig 6).

    PNG
    media_image1.png
    753
    632
    media_image1.png
    Greyscale

Liang is silent on a passage that interconnects the trailing edge chamber to the third source passage, inlet of the passage is downstream from the third source inlet of the third source passage and an outlet of the passage is upstream from a plurality of 
Corcoran teaches
an analogous rotor blade (40),
having an analogous source passage (97),
an analogous second radial wall (82),
an analogous trailing edge chamber (68),
a passage (98) that interconnects the trailing edge chamber to the analogous source passage, inlet of the passage is downstream from the a source inlet of the third source passage (Fig 3) and an outlet of the passage is downstream of the second trailing radial wall (Fig 3),
to allow higher pressure coolant into the trailing edge cooling cavity ([0016]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Liang with teachings of Corcoran to have inlet of the passage is downstream from the third source inlet of the third source passage, to allow higher pressure coolant into the trailing edge cooling cavity.
Yamarik teaches
an analogous rotor blade (Fig),
having an analogous source passage (42),
an analogous second radial wall (wall between 26 and 66),
an analogous trailing edge chamber (66),
an outlet of the passage (46) is upstream from a plurality of pins (72) associated with the trailing edge chamber and downstream of the second radial wall (Fig), to help provide for effective heat transfer for the regions of the blade with the highest heat transfer (Col 3, lines 33-39).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proposed combination with the teachings of Yamarik to help provide for effective heat transfer for the regions of the blade with the highest heat transfer.
Regarding claim 10, Liang teaches at least one wall bounding each of the internal passages within the leading edge cooling circuit, the central cooling circuit, and the trailing edge cooling circuit in the radial outward direction includes the at least one escape hole (Fig 6).
Regarding claim 13, Liang teaches the first radial passage is bounded in the radial outward direction by the tip cap such that at least a portion of the tip slots form the at least one escape hole for the first radial passage (Fig 6).
Regarding claim 21, Liang teaches the tip slots are formed in the blade tip to extend from the leading edge to the trailing edge and the tip slots in the blade tip defined along the second leading radial passage form the at least one escape hole for the second leading radial passage (Fig 6).
Allowable Subject Matter
Claims 1, 2, 5-8, 15-17, 19, and 20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON FOUNTAIN/           Examiner, Art Unit 3745        

/Ninh H. Nguyen/           Primary Examiner, Art Unit 3745